Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2000263328-A, hereinafter JP’328.
Regarding claim 1, JP’328 discloses a tool bit 100 (See Figure 4) comprising: a body 102 including an internal cavity 103 extending along a longitudinal axis between a proximal end of the body 102 and a distal end of the body 102 (See Figure 4);  a plurality of channels (Note: the channels extending transversely from the internal cavity 103) of the body 102 extending transverse from the internal cavity 103 of the body 102 (See Figure 4); wherein the proximal end includes an inlet in fluid communication with the internal cavity 103 and the plurality of channels (See Figure 4); wherein the body 102 includes an outer surface having a plurality of outlets 105 spaced from the distal end (See Figure 4), and each one of the plurality of outlets 105 is in fluid communication with a corresponding one of the plurality of channels such that a fluid is deliverable into the body via the inlet and out of the body via the plurality of outlets 102 (See Figure 4); 
Regarding claim 2, JP’328 discloses wherein the plurality of channels extends perpendicularly relative to the longitudinal axis (See Figure 4).
Regarding claim 4, JP’328 discloses the internal cavity 103 terminates at an end wall that is spaced from the distal end, and wherein the plurality of channels branches from the internal cavity 103 away from the end wall (See Figure 4).
Regarding claim 5, JP’328 discloses wherein the internal cavity 103 extends a first length along the longitudinal axis, and the body 102 extends a second length along the longitudinal axis, and wherein the first length is less than the second length such that the internal cavity 103 is spaced from the distal end (See Figure 4).
Regarding claim 6, JP’328 discloses wherein: the body 102 further includes a shank portion and an applicator portion; the shank portion and the applicator portion are connected to each other and extend along the longitudinal axis between the proximal end and the distal end; and the shank portion has an outer diameter that is greater than an outer diameter of the applicator portion (See Figure Below).

    PNG
    media_image1.png
    237
    419
    media_image1.png
    Greyscale

Regarding claim 7, JP’328 discloses 6 wherein the applicator portion includes a cutter 101 having a plurality of lands 106, and wherein each one of the plurality of outlets 105 is disposed through a corresponding one of the plurality of lands 106 (See Figure 4).
Regarding claim 8, JP’328 discloses wherein the tip (Note: the distal most cutting portion labeled 101) is further defined as a cutting tip disposed at the distal end (See Figure 4), wherein the cutter includes the cutting tip, and the plurality of outlets 105 are spaced from the cutting tip (See Figure 4).
Regarding claim 9, JP’328 discloses wherein the tool bit 100 is a drill bit (See Figure 4).
Regarding claim 10, JP’328 discloses a tooling assembly 100 (See Figure 4) for applying a fluid to a surface, the tooling assembly comprising: a workpiece includes an aperture, and the surface defines a boundary of the aperture; and a tool bit movable relative to the workpiece (Note: the tooling assembly is fully capable of machining a workpiece having an aperture), the tool bit includes: a body 102 including an internal cavity 103 extending along a longitudinal axis between a proximal end of the body and a distal end of the body (See Figure 4); a plurality of channels (Note: channels extend transversely to the internal cavity 102) of the body 102 extending transverse from the internal cavity of the body (See Figure 4); wherein the proximal end includes an inlet in fluid communication with the internal cavity 103 and the plurality of channels (See Figure 4); wherein the body 102 includes an outer surface having a plurality of outlets 105 spaced from the distal end (See Figure 4), and each one of the plurality of outlets 105 is in fluid communication with a corresponding one of the plurality of channels such 
Regarding claim 11, JP’328 discloses wherein the plurality of channels extends perpendicularly relative to the longitudinal axis (See Figure 4).
Regarding claim 13, JP’328 discloses the internal cavity 103 terminates at an end wall that is spaced from the distal end, and wherein the plurality of channels branches from the internal cavity 103 away from the end wall (See Figure 4).
Regarding claim 14, JP’328 discloses wherein the internal cavity 103 extends a first length along the longitudinal axis, and the body extends a second length along the longitudinal axis, and wherein the first length is less than the second length such that the internal cavity is spaced from the distal end (See Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000263328-A, hereinafter JP’328.
Regarding claims 3 and 12, JP’328 substantially discloses all of the claim limitations as set forth above.  JP’328 further discloses a second embodiment (See Figure 1) of the tool bit 1 wherein the plurality of channels (Note: the channels extending from the internal cavity 5 to the outlets 6) extends at an angle greater than zero degrees and less than ninety degrees relative to the longitudinal axis (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first embodiment of JP’328, in view of the second embodiment, such that the plurality of channels extends at an angle greater than zero degrees and less than ninety degrees relative to the longitudinal axis in order to direct coolant flowing through the channels toward the cutting end of the tool bit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722